KeewiN, J.
The same questions presented between the same parties here were litigated and determined in a former action and disposed of on a former appeal in this court. Schenck v. Sterling E. &. C. Co. 151 Wis. 266, 138 N. W. 637, 769. The appellant contends that a different question is presented on this appeal. But an examination of the record shows that the issues are the same. The parties are therefore concluded by the judgment of this court on the former appeal. State ex rel. Kurath v. Ludwig, 146 Wis. 385, 132 N. W. 130; Kiley v. C., M. & St. P. R. Co. 142 Wis. 154, 125 N. W. 464; Jeffery v. Osborne, 145 Wis. 351, 129 N. W. 931; West v. Bayfield M. Co. 149 Wis. 145, 135 N. W. 478; Roach v. Sanborn L. Co. 140 Wis. 435, 122 N. W. 1020; Twentieth Century Co. v. Quilling, 136 Wis. 481, 117 N. W. 1007; Case v. Hoffman, 100 Wis. 314, 75 N. W. 945.
The respondents insist that double costs under sec. 2951, Stats., should be allowed them. We are not inclined, however, to allow double costs or anything further than the usual costs on affirmance.
By the Court. — The order appealed from is affirmed.